Citation Nr: 0531874	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress syndrome (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) which denied the 
veteran's claim for entitlement to a rating in excess of 50 
percent for PTSD.  

In June 2004, the Board remanded the veteran's claim for 
further development.  The requested development was completed 
and in a June 2005 Supplemental Statement of the Case, the 
Appeals Management Center (AMC) denied the veteran's claim 
for a rating in excess of 50 percent for PTSD.  The case has 
now been returned to the Board for disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and the duty to 
notify has been satisfied.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies most 
areas, including work and family relations, with a current 
Global Assessment of Functioning score of 45.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD are 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a April 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a July 2003 Statement of the Case 
(SOC), and September 2003 and July 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

Service connection for the veteran's schizophrenic reaction 
was originally established by a February 1974 rating 
decision.  The service-connected diagnosis was changed to 
PTSD by a February 1999 decision.  The veteran claimed 
entitlement to an increase in his disability rating for PTSD 
in March 2003.  

The veteran's VA treatment records in July 2002 and September 
2002, reveal the veteran's Global Assessment of Functioning 
(GAF) score to be 49 and his PTSD symptoms were diagnosed as 
considerable to severe.  The veteran consistently reported 
daily problems with PTSD symptoms.  He reported increased 
anxiety, nightmares, flashbacks, auditory hallucinations and 
intrusive thoughts.  He indicated that when he was in a 
irritable mood he would have thoughts of harming himself and 
others.  He reported that he worked alone as a bricklayer.  
In March 2003 in addition to the above-referenced symptoms, 
the veteran indicated that he would get nervous at times for 
no reason and start sweating.  GAF score at that time was 60.

A VA examination was performed in May 2003.  The veteran 
presented with complaints of fear, insomnia, nightmares, 
flashbacks, intrusive thoughts, crying, controlling his 
anger, isolation, emotional blunting, and difficulty with 
concentration and memory.  He reported working as a cable 
installer and he worked by himself.  He also reported that he 
had memory difficulties.  A mental status examination 
revealed that the veteran was alert and oriented.  His affect 
was noted to be flat and response latencies were slow.  The 
examiner indicated that the veteran demonstrated adequate 
attention and was not distractible.  He was noted to be 
logical and goal-directed.  He denied symptoms of depression, 
homicidal ideation or suicidal ideation.  He denied symptoms 
of panic disorder obsessive-compulsive disorder.  There was 
no evidence of disorder in his thought process or content, or 
delusion.  The veteran's GAF score was noted to be 50.  The 
examiner found that the veteran's current psychiatric 
presentation resulted in a moderate degree of impairment in 
adaptation, interaction and social function.  The examiner 
indicated that the veteran also appeared to experience a 
moderate degree of impairment of flexibility and efficiency 
in an occupational setting.  

In a September 2003 treatment report the veteran reportedly 
was marginally able to work but had to cope with daily and at 
times hourly symptoms of PTSD.  He indicated that his 
symptoms were so severe that at times he was psychotic due to 
PTSD.  He reported having periodic gross impairment in his 
thought processes with persistent hallucinations, an 
inability to establish and maintain effective relationships 
with others.  The VA examiners consistently noted that the 
veteran has near continuous anxiety-depression affecting his 
ability to unction appropriately and effectively.  The 
examiners also indicated that the veteran had difficulty 
adapting to stressful circumstances in a work setting and was 
only able to work because he works alone.  

A September 2003 mental status examination revealed that the 
veteran was oriented times four and his mood was serious to 
somber with his affect being congruent.  The examiner 
indicated that his memory, concentration, comprehension and 
at times judgment were affected by hallucinations, 
flashbacks, nightmares, anxiety periods, depression and 
intrusive thoughts.  The examiner diagnosed the veteran's 
symptoms as PTSD, chronic and severe with psychotic features.  
The examiner found that the veteran was barely able to work 
due to this PTSD symptoms.  Further his behavior, emotions 
and cognitions were unreliable and unpredictable.  The 
examiner found that subtle and sudden incapacitation could 
occur due to the veterans PTSD symptoms.  GAF score at that 
time was 41.  

In March 2004 the veteran reported with complaints of ongoing 
problems with his tempter and irritability, shakiness and 
nightmares.  The examiner noted that the veteran was anxious, 
wrung his hands, and had bad eye contact.  He also reported 
that he suffered from hallucinations, difficulty falling 
asleep, being fatigued, anger, and night sweats.  The 
examiner noted that the veteran's thought content was 
rational.  

In April 2004 individual VA psychotherapy report indicated 
that the veteran remained severely disabled due to PTSD.  The 
examiner indicated that the veteran had a very low stress 
tolerance and was irritable and angry when provoked.  The 
veteran reported that he had difficulty working.  A mental 
status examination revealed that the veteran was oriented but 
his affect was flat.  The examiner noted that the veteran's 
memory, concentration, comprehension, and judgment were 
affected on a daily, and sometimes hourly basis.  The 
veteran's GAF score was noted to be 49.  The examiner 
diagnosed the veteran's symptoms as chronic and severe PTSD.  
The examiner noted that the veteran suffered from occupation 
and social impairment with deficiencies in most areas of his 
life including work, family relationships, judgment, 
thinking, and mood.  His speech was intermittently illogical 
or obscure.  The examiner also noted that the veteran had 
near continuous panic attacks and depression affecting his 
ability to function appropriately and effectively.  It was 
also noted that the veteran had unprovoked irritability with 
periods of violent thought and he had difficulty in adapting 
to stressful circumstances, both while at work and not at 
work.  Lastly, the examiner noted that the veteran had an 
inability to establish or maintain effective relationships 
with others.  

A VA psychological examination was performed in February 
2005.  The veteran presented with complaints of difficulty 
concentrating, isolation and withdrawal from others, 
difficulty remembering, irritability, poor sleep, nightmares, 
anxiety, and poor appetite.  He indicated that these symptoms 
occurred on a daily basis.  The veteran reported that he 
worked sporadically laying cable.  A mental status evaluation 
revealed that the veteran's affect was angry, he was oriented 
to time, place and person.  The examiner noted that the 
veteran's speech was clear and coherent.  It was also noted 
that the veteran's eye contact, memory, and concentration 
were poor.  The veteran's GAF score was noted to be 45.  The 
examiner diagnosed the veteran's symptoms as PTSD, social 
problems, and personal problems.  The examiner noted that 
veteran's symptoms of PTSD affected at least one area of his 
life.  Specifically, the veteran reported irritability had 
affected his ability to maintain competitive employment.  The 
examiner noted that the veteran's ability to perform 
activities of daily living was within normal limits, although 
he reported that his wife insisted on helping him with 
certain activities.  The examiner noted that the veteran's 
level of disability was moderate to severe.  



Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2005).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment. 38 C.F.R. § 4.126 
(2005).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. 38 U.S.C.A. 
§ 7104(a) (West 2002); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. § 4.3 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

A review of the evidence reveals that the veteran's PTSD has 
been variously labeled as moderate to severe, with GAF scores 
ranging from 41 to 60.  Presently, the veteran was assigned a 
GAF score of 45 on VA examination in February 2005.  At that 
time his memory and concentration were considered poor, but 
he was neatly dressed and his speech was clear and coherent.  
VA treatment records in September 2003 and May 2004 appear to 
simply recite the rating criteria for a 70 percent 
evaluation, without providing full support for those 
statements.  While the accuracy and or credibility of such 
blanket statements raises some questions, especially when 
considered with other evidence of record, the Board will 
nevertheless resolve all doubt in favor of the veteran, and 
find that his disability more nearly approximates the 
criteria for a 70 percent rating.  38 C.F.R. § 4.7.  

The Board does not find, however, that an evaluation in 
excess of 70 percent is warranted.  In this regard, the 
evidence reveals that the veteran is able to work, is able to 
maintain activities of daily living and personal hygiene.  
Gross impairment in thought process or communication has not 
been shown, nor has he been shown to be disoriented.  While 
he has mentioned auditory hallucinations at times and having 
a "violent attitude," the evidence does not indicate that 
such are a persistent nature such as to result in total 
occupational and social impairment.  This is especially the 
case given the most recent GAF scores of 45 and 49, which 
indicates only serious symptoms.  The Board notes that none 
of the relevant evidence reveals that the veteran has ever 
been assigned a GAF score representative of the veteran being 
in danger of hurting himself or others, or one reflective of 
his behavior being considerably influenced by delusions or 
hallucinations.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM IV); 38 C.F.R. § 4.130. 



ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


